Citation Nr: 1549636	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  05-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for coronary artery disease (CAD) to include as secondary to service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from August 1965 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) from 2009, 2010, and 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

These matters were most recently before the Board in May 2015 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remand directives.   


FINDINGS OF FACT

1.  The Veteran is in receipt of service-connection for posttraumatic stress disorder, dysthymia, panic disorder, another psychiatric disorder, and tinnitus. 

2.  The earliest clinical evidence of hypertension is many decades after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran's hypertension is causally related to, or aggravated by, active service or a service-connected disability.

4.  The earliest clinical evidence of coronary artery disease is many decades after separation from service.

5.  The most probative evidence of record is against a finding that the Veteran's coronary artery disease is causally related to, or aggravated by, active service or a service-connected disability.

6.  The Veteran is not presumed to have been exposed to herbicides in service.

7.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria service connection for hypertension, to include as secondary to service-connected disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for coronary artery disease (CAD) to include as secondary to service-connected disability, have not been met. 38 U.S.C.A. §§ 1101 , 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for the award of TDIU benefits have not been met and referral for consideration on an extra-schedular basis is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in 2009 and 2013. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The claims file includes three VA opinions which, when taken together, provide adequate information upon which to decide the issues of entitlement to service connection, and several examination records which are adequate for the Board to determine if the Veteran's claim for a TDIU should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.  VA is not required to provide a combined-effects medical opinion to decide the TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  As discussed with, a combined effects examination is not needed because the evidence of record is sufficient to make a determination regarding his employability

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hypertension, to include as secondary to service-connected disability
CAD, to include as secondary to service-connected disability

The Veteran contends that his hypertension and CAD are caused by, or aggravated by, his service-connected acquired psychiatric disability.  The Veteran is in receipt of service connection for PTSD, dysthymia, panic disorder, and another psychiatric disorder. 

In support of his claim, the Veteran has submitted written articles and/or abstracts on acquired psychiatric disability and physical disabilities.  Assuming, arguendo, that the articles rise to the level of a medical article or medical treatise, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  

In the present case, the articles submitted by the Veteran fall into this general category.  None of the articles pertain specifically to this Veteran, and the articles are not combined with any opinion of a medical professional which supports a finding of service connection and which is accompanied by an adequate rationale.  

A March 2010 VA examination report reflects that the examiner, Dr. A.W., considered the medical literature regarding CAD and its possible relationship to PTSD.  The examiner opined that his review of the literature does not indicate evidence of PTSD causing CAD.  He further opined that the Veteran's "CAD was much more likely caused by his hypertension and hyperlipidemia.  Regarding the issue of whether his PTSD is aggravating his coronary artery disease, it appears that [the Veteran] has been compliant with medications and Cardiology follow-up appointments.  Therefore, it does not appear that the PTSD permanently aggravated his CAD or treatment for CAD." 

A November 2013 VA examination report reflects the opinion of the examiner, Dr. L.F., that the Veteran's hypertension was not caused or aggravated by the Veteran's service-connected PTSD.  Dr. L.F. opined that the two disabilities are physiologically different systems of the human body and one does not etiologically cause nor aggravate the other.  The Board acknowledges that the Veteran stated to the examiner that the onset of his hypertension was in 2008, when the evidence reflects a diagnosis in 2000; however, the Board finds that this difference in onset date is de minimis given the more than 30 years since separation from service.

A June 2015 VA opinion obtained pursuant to the most recent Board remand reflects that the clinician, Dr. L.F., considered the record as a whole, to include the articles of record which discussed PTSD and other disabilities, and peer review articles.  Dr. L.F. noted that the articles submitted by the Veteran are not peer-reviewed. Based on consideration of the pertinent record, as well as the Veteran's specific clinical history, Dr. L.F. opined that it is not as least as likely as not that the Veteran's current hypertension is caused by nor permanently aggravated by his PTSD, dysthymia, panic disorder, and another psychiatric disorder.  Dr. L.F. considered the articles which were indicative of a relationship but found that they were not persuasive.  She noted that merely because a veteran may have both hypertension and PTSD is not evidence that the disabilities are causally related or that one causes permanent aggravation of the other.  In support of her opinion, Dr. F. cited to several peer review articles.  She noted that PTSD sufferers may have a greater blood pressure at times, but it was during times of affective distress, and not at other times; thus, supporting a finding that the Veteran's PTSD did not cause or chronically aggravate his hypertension.  

In sum, the Veteran has presented general articles or portions of articles which indicate a possibility of a relationship between psychiatric disabilities and heart disabilities, but none of the information is specific to the Veteran.  In contrast, the VA opinions have specifically considered the Veteran's clinical history.  

The most probative evidence reflects that the Veteran's CAD is most likely caused by his nonservice-connected disabilities.  The evidence does not support a finding that his service-connected psychiatric disabilities chronically aggravated his CAD or hypertension.  The Board acknowledges that the 2015 opinion does not discuss his CAD, but the 2010 opinion does.  In addition, although the 2010 and 2013 opinions do not provide an opinion with regard to all of the Veteran's acquired psychiatric disabilities, the 2015 opinion does.  When taken together the Board finds that the VA clinical opinions are the most probative evidence of record and are against a finding that service connection is warranted for either hypertension or CAD.

The Board has also considered whether hypertension or CAD warrants service connection on a direct incurrence basis but finds that the evidence does not support such a finding.  

The Veteran has not asserted that he was aware that he had hypertension in service.  To the contrary, he contends that he was unaware of, and not treated for, hypertension in service.  (See 2013 VA examination report.)  

The Veteran's July 1965 report of medical examination for entrance purposes reflects that the Veteran's blood pressure was 124/74.  The Veteran's August 1966 report of medical examination for transfer purposes reflects that his blood pressure was 116/72.  The Veteran's July 1968 report of medical examination for discharge purposes reflects a blood pressure of 136/82.  There is no STR which reflects a diagnosis of, or treatment for, hypertension.  All of the reports of medical examination reflect a normal cardiac and vascular systems.  

Moreover, the evidence does not reflect that the Veteran had hypertension or a cardiovascular-renal disease to a compensable degree within one year of separation from service.  

The earliest clinical evidence of hypertension is in 2000 more than 30 years after separation from service.  (See August 2000 Monroe Clinic record and March 2003 VA clinical records).  

The earliest clinical evidence of CAD is approximately 40 years after separation from service.  A March 2010 VA examination report reflects a CAD diagnosis date of November 2008.  A January 2009 Memorial Hospital of Lafayette County Emergency Room record reflects that the Veteran had known coronary artery disease with relatively recent stenting.  

The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent credible evidence of record that the Veteran's hypertension and/or CAD is causally related to, or aggravated by, active service.

Finally, the Board has considered whether service connection for CAD is warranted on a presumptive direct incurrence basis on alleged exposure to herbicides in service.

The Veteran's service personnel records reflect that he served on the USS Picking.  
In a February 2012 VA Form 21-4138, the Veteran contends that he did not begin his duty on the USS Picking until "four days after it was said to have operated on the Saigon River.  We submit that Agent Orange residuals would still have been on board the ship at that time."  

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  

VA lists those ships which are known to have operated primarily or exclusively on Vietnam's inland waterways, operated temporarily on Vietnam's inland waterways or docked to shore, or operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  

The evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  

The Veteran has not averred, and the record does not support a finding, that the USS Picking docked on shore and that the Veteran went ashore.  The USS Picking is not listed by VA as a ship which operated primarily or exclusively on Vietnam's inland waterways.  The USS Picking is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  The Veteran has not averred that he was on a inland river of Vietnam.  

VA recognizes that the USS Picking (DD-685) operated on Saigon River on November 16, 1965.  It is not listed by VA as a ship which operated temporarily on Vietnam's inland other than the one incident of being on the Saigon River on November 16, 1965.  The Veteran entered active service in August 1965.  His service personnel records reflect that he completed recruit training on October 15, 1965, was on leave from October 16, 1965 to October 31, 1965, and reported for duty on the USS Picking on November 20, 1965.  (See Transfers and Receipts - NAVPERS 601-12.)  Thus, the evidence is against a finding that the Veteran was on the USS Picking while it was on an inland waterway of Vietnam. 

The Board finds that any statement by the Veteran that he was exposed to herbicides due to being on a ship four days after it was on the Saigon River is speculative and is not competent evidence of exposure.  There are no service records which reflect any such residual exposure, and no evidence that the Veteran was subject to herbicide exposure while aboard the USS Picking.  Although the evidence reflects service on the USS Picking after it had been on the Saigon River, such evidence is not sufficient evidence to show that the Veteran was actually exposed to herbicide, and he has not been shown to be competent to state such.  Moreover, he is not subject to the presumption of such.   

Considering the Veteran's statements as to his location, the STRs, and the history of the USS Picking, the Board finds that the evidence is against a finding that the Veteran was exposed to herbicides in service. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides, obesity, heart disabilities, hypertension, acquired psychiatric disabilities, and any interplay.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the evidence does not support a finding that service connection is warranted on a direct incurrence basis, a presumptive direct incurrence basis, or a secondary basis.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

TDIU

The Veteran is in receipt of service connection for tinnitus rated as 10 percent disabling, effective from April 2010, and acquired psychiatric disabilities of PTSD, dysthymia, panic disorder, and a psychiatric disorder other than the above, rated as 50 percent disabling, effective from December 2001, for a combined rating of 60 percent from April 2010.

The Veteran does not meet the criteria for a TDIU on a schedular basis because he does not have one disability ratable at 60 percent or more, or two or more disabilities with at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

The Veteran has a high school degree as well as certificate training in trucking and insurance.  He has a past history of employment in lawn care, trucking, working in a warehouse, working in construction, and working in retail.  (See SSA records.) 

Historically, March 2006 reports associated with the SSA records reflect that the Veteran was determined to be able to perform simple routine work even though he had been noted to have many jobs in the past.  An April 2006 report reflects that the Veteran has some symptoms of PTSD "but it is very difficult to tie them to his work history."  It was noted that "functionally he is in pretty good shape."

A July 2009 VA examination report reflects a GAF score of 61 for the Veteran's PTSD.  The GAF score for his panic disorder without agoraphobia was 65.  The GAF score for his depression was 55.  Regarding the Veteran's PTSD, the examiner noted that it was estimated that there would be occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning with routine behavior, self-care, and conversation normal.  However, the examiner also noted that the Veteran may have a higher level of impairment due to the other psychiatric disabilities aside from PTSD.  The Veteran reported that he worked cutting eight acres of grass for another man and had been doing so for seven years.  The examiner stated in pertinent part, as follows:

[The Veteran] indicates that he has no trouble doing that job or missing work, although indicates that he is only working about 12 hours per week.  He indicates that he cannot work more than that due to restrictions for him to continue to get Social Security.  

The Veteran underwent a VA examination in January 2010. The examiner noted that the Veteran's most recent outpatient mental health treatment reflected that the Veteran reported that he felt much better.  He reported that he had been unemployed since January 2001.  The Veteran reported daily symptoms of mild to moderate severity which could last from 1 to 2 hours that could last up to a day.  He was currently unemployed but did seasonal work.  On examination, he demonstrated no impairment of thought process or communication, and was oriented to person, place and time.  He reported having 3 to 4 panic attacks a week with moderate severity and minimal impact on his independent functioning.  He endorsed ongoing anxiety and worry but denied impaired impulse control.   The diagnosis was depression NOS, chronic, mild severity; panic disorder with agoraphobia, chronic, mild severity; and PTSD by history.  A GAF score of 65 was assigned for his PTSD.  The examiner opined that there were mental disorder signs and symptoms that were transient or mild which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner indicated that the Veteran's mild depression and panic disorder would only pose mild vocational limitations.  

The Veteran underwent a VA examination in September 2010.  He was oriented times 4.  His thought processes were somewhat circumstantial at times though easily redirected.  He had no perceptual disturbances and demonstrated no impairment of thought processes or communications.  He noted that anxiety was the worst as he was restless and "keyed up" most of the time.  He had panic attacks about 3 times a week and ongoing depression that occurred every day.  His reported that he was very forgetful; however, he was able to recall events "quite well".  The examiner indicated that there was likely reduced reliability and productivity due to the signs and symptoms of PTSD.  His GAF for PTSD was 65, his GAF for depression NOS was 60 and his GAF for panic disorder without agoraphobia was 60.  

The Veteran underwent a VA examination in August 2011.  The Veteran reported that his PTSD symptoms were the same since his September 2010 examination.  He had daily intrusive thoughts when idle but also had periods of remission for hours. He felt depressed 3 to 4 days a week.  He had suicidal thoughts but denied a current plan or intent for self-harm.  This frequency and duration was reduced from his 2010 examination.  He reported panic attacks that occurred twice a week.  A GAF score of 60-65 was assigned.  The examiner indicated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

An August 2011 VA PTSD examination report reflects that the Veteran reported an income of $350 a week mowing yards.  It was also noted that he spends three full days each week caring for his two grandchildren.  The Veteran was noted to have depressed mood, anxiety, chronic sleep impairments, mild memory loss, and suicidal ideation; however, he was capable of managing his financial affairs.  It was also noted that the Veteran was not unemployable due to his PTSD.  

The 2011 examiner assigned a GAF score of 60-65.  The examiner found that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation 

A September 2011 VA record reflects diagnoses of PTSD, depressive disorder and anxiety.  The examiner assigned a GAF score of 65.

2012 VA records reflect that the Veteran does landscaping, rides a mower, and uses a weed wacker.  It was noted that he mows lawns for large estates.

The Veteran underwent a VA examination in January 2013.  The examiner indicated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran underwent a VA examination in November 2013.  The examiner assigned a GAF score of 65 and indicated that the Veteran's level of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran continued to have PTSD that was mild in severity.  It was noted that the Veteran was very involved in the caring for and spending time with his grandchildren.  It was further noted that he had retired in 2011 and had been cutting grass and doing lawn care since 2000.  

A November 2014 VA general medicine annual physical reflects that the Veteran was working delivering truck cabs and loves to work.  

The Board acknowledges that the Veteran has a history of having had numerous jobs and that he suffers from several acquired psychiatric disabilities.  However, the evidence of record is against a finding that his service-connected disabilities have prevented him from obtaining or maintaining substantial gainful employment.  While he has given a history of having anxiety attacks working at a retail establishment and when traveling away from home, his work in landscaping would not involve either situation.  Moreover, his GAF scores are indicative that he is able to obtain and maintain substantial gainful employment.  A GAF score of 65 indicates mild symptoms and some difficulty in social, occupational, or school functioning.  A GAF score of 55 to 60 indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning. 

During the rating period on appeal, the VA examiners have consistently found him to be employable.  Merely because the Veteran has worked in seasonal employment does not mean that he is incapable of working year round or of earning a living wage.  In July 2009, the Veteran himself noted that the amount of time he works is limited due to restrictions in connection with his receipt of Social Security benefits.  

The Board has also considered that the Veteran is in receipt of service-connection for tinnitus, but the evidence does not support a finding that his tinnitus is so severe that it alone, or in consideration of his acquired psychiatric disabilities, renders him unable to maintain substantially gainful employment.  (A 2011 VA examination report reflects that the Veteran's tinnitus has no significant effects on his occupation.) 

In sum, the mere fact that the Veteran's disabilities may have an affect with his employment is not sufficient to find that he is entitled to TDIU.  In the present claim, the competent credible evidence of record does not reflect that the Veteran is unable to earn a living wage due to his service-connected disabilities.  His ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The fact that the Veteran has not sustained long-term full-time employment is not synonymous with an inability to maintain substantial gainful employment at other occupations.  The evidence of record does not reflect that the Veteran is unemployable due to his service-connected disabilities, alone or in combination, and with consideration of his level of education and previous work experience.  

Based on the foregoing, entitlement to referral for consideration of a TDIU on an extra-schedular basis is not warranted.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 49.   


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for coronary artery disease (CAD) to include as secondary to service-connected disability, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


